baornble Jale, E.xildry
DiTOOtOT, %tOr'hmE~X'tIItiOn     Dirlda
Eailroad CoMi66lan o? Texm
dUEt,At,f6X.6

D68r sir:                                 opinion x0 .:hl~s
                                          Hec w    1*raog.oi oortifioate
                                               qporti&ire~       ll6tween
                                              inter6tate  abdXktrutit4
                                              h6imii,. we*r‘a      i96
                                              equil“to tecp&   66nt of
                                              the oolntt ~pportlcwd to
                                              intlu6tate yl6in666 only.

            In yiur Latter of OetobEr 17, 19S9, pou subaifth6 foll~wbg
f86tEt

              "Jntrutat6 Co6monCurierXotor     C+wl6r
         Certifio&e Ho. 2878, owned by the B.&A. Mot&
         b6ight~n66    InO., ha6 b6en 16666d fio.the8un-
         6et Motor Line6 for th6 put thlwe'y6ar6 for a
         oon6~duatiaof)580.00     p6rwnth,ten    p6r oont
         of 6dd 6uxlthlymat6      being oolleoted w thii
         Dep6rtmmt for orsdit to the State Hi-y     Rand.

                 Ik new haw3 an applloation to remw raid
            lea60 for a oonrideration of $6ij&oO per month,
            6ettbLg out that ~)soo.~ of tb modthly?=6id-
            emtim   paid fob said lease ,Ehall'hSdomed to
            be ps+idia 'kOZ,EidE&SiOnOf the InterEtatO I-i&t6
            and #2M).OOthereof 6hall b desmsdto b6 pid
            for the lntrr6tate right6; ad fh6 le66Or ad
            1066eo oontend that u6 should oolleot only tin
            per oent.of th6 $260.00 whioh th6y olaim i6 the
            oonsideration paid for the intIXEtat6 Operating
            rights.
Hmwnble    J6qe6 E. I(ildy, &P   2



               6%e ill6tWltappli6&,iOu itIV'O1V'66
                                                 a rSm
          6xell oon6idderation,btt if the praotio6 i6
          follomud, it till ultimately re6ult in tiw 1966
          of6.n appmoi*bl6 ~ouutofrevenue     to the W*.
          Th6 cert1f1atereferredto    i6 6nizItr66t6t6 eer-
          tifiOat6 i66ued w th0 Ballroad QlmniSEiOn Of
          Ten6, authorlrlug an operation betw66n Eou6ton
          and San &tonio.

               %m reque6t En opinion frwl you a6tO
          whether oi not- 6hould ooll6ot t6n pero6nt of
          themonthlyrent8l of#250&0,    olaimed tObe +&6
          ~untpaidforth6intn6knte       operating rlghti,
          or if m 6hould 00116ot ten per oent of the en-
          tire mnEider&iOn Of $66&o&"

         SeOtiOll6 Of &tiOlO 9114 VOmO!l’E Anuotated %X66 Ciril Stat-
ut66. authori6es a 66l6, l66fgmwnt, lea6e, art&or        ofs oertUio6te
of publio oonwnieme md a66er&y      for motor oarri6r6,Qd provldm that
the 'tlUEl6fO2'66
                Em1   Pg t0 the ColmniEEiOna -     Of Mona bqti to ten
per ~@   of the crmauntpaid a6 a oonsideration for th6tw6fer    of the
oertifi8ate, rhioh 61a often p6r 06nt 6hsll be deposited inth6 2tate
Tnuury   to the oreditofth6 Highway Fund of the Gtate...."

         & thi6 OpiaiO~~866U6.6    thd the WZ'tifiWte &ioned      inyour
letter i6 a 06rtifiate of publio oomenienoti  and neo666ity d66oribed in
6aid &-tlOlCI,and i6 not * Per6 p6XXIitto do 6l%iBt6rEtkItebuEine66 on the
hi(;hnyE Of TeU6.   The State ha6 no authori* to re$aire or gr@nt a 6er-
tifi6at6 of public oonvenleno6 an3 neoerrsiw oovering intercltatawweroe,
but doe6 have the pow6r to d6ny'the u60 of its hi-6     to inter6tate motor
olfti6,'6,u 6uoh IA66"Oti 6ubj6Ot the higtiy6 t0 ex(M66lVe bWden6, Or
endanger the 66fetyorordi~ryu~sr6     of the highBSy6.

          S&h   Carolina ~6. Bgrnuell Bro6., 202 0. 8. 177
          &uthu66t6zTI Greyho~d   wZI6 76. Railroad @66i66iOn
                    of %X66, 99 8.2. (2d) 263
          Railmad hEEi66iOIlVEe 'Ilpp6,It10s.x (26) 1078
          Railmad M66ion       ~6. Loving, 128 8-m. (2d) 846
          Baith~6~. Col66nn, 127 8-W. (26) 929
          Hinton ~6. Tbomp~on, I22 &We (26) 961
          HoDonald.6. ThornpEa, 69 &Ip. Ct. 176
Honorable Jgle6 E. itilday,Page S



          If Itbe trw that the oertifioate cover6 onlyizitra-
6tate OCMDWrW, it fOllOWI that it would b6 illOgiO6l t0 'ay that
a portion  of the m&al paid repre6ent6 the ralw of the bUEine66
don6 in intemtate oomnero6.   8inw the wrtifiwte    gnUIt. n0
p6~M66iOn t0 do an i&6rEtat6 buSiW66, none Of th6 OOn6id&ation
pid for lea6ing the oertif%Me   oan be construed to be in payment
ofth6 privileg6 of doing an itirrtat6 buSine66.

         The rule would not be different, however, if the oertifi-
oata al60 oOn6titut66 a petit t0 do 6B interstate buEine66 on the
hibhrays Of T6x86. It 16 uaneoe6aary to deoide here whether the
pymant required by the 6tatute 16 an Innspeotionfee, or a tax im-
powd for the u6e of the Stat8 higm6.      In either case, it I6 not
6ubjOet to attWk 011the ground that it OOnEtituteE an WloOn6titu-
Mona1 burd6n on inter6tate ocawroe.    In mgardto   Inspeotion fees,
6ee Inter-Island 6tim XaVigatiOn tipany ~6. Territoxy Of Hawaii,
96 Fed. (26) 401; R+aproo Gwo    Co. ~6. Earth Carolina, 171 U.S.
3601 H6L8anv6,D6nw~r,205~      8. SF38andaatort~kupo66dfor
the u6e of State highmay6, 608 Aero-Xayflowurl!nn6f6r Company v6.
Georgia Pub110 Servioe Cam6166f~, 296-U. 6. 2661 Continental Baking
Campany ~6. Ibodring, 286 U.S. 562; Interst6te Busses Corporation ~6.
Blodgett, 276 U. 8. 246.

            If the EM mquimd    to be paid is ooncridered6n Inspeotion
fee, the total 6um oolleoted must h6w a rational mlatiOn6hip fo th6
006t of in6potion. Red C Oil Manufacturing C+~~pany'~6.Board of
Agrioultum,     222 U. 8. 380. Ilhllewe am unaoquaint6d with the facts,
n6 a~666 that the total 6am16oolleoted do bear such a relationship
t0 the 606t Of inEp6&iOn.      If thi6 be true, we oan 666 no objeotion
to the method adopted by the Legislature in determining the 6tandard
byuhiohthe      a6wmt of the fe6 16 fixed. Eeither 089-e find o%jeo-
tion to thl6 method if the rrtatutorgpayment Is 6onEtXUed t+ab6 a
tax for the u6e of state highuay6. The value of the u6e of th6 oer-
tifioats is deten&ned bg the parties thsmeelveti. They should not
be heard to oamplainl&@at6x        ba6ed upon a proportionate part of
the value they fix i6 invalid udle66 it i6 OOIIfiEOatOrg. Ik do not
believe that ten per o6nt of the value plaoed upon the ~66,of the
oerfifioate by the parties thtanselvesow be held in this oa6e to be
6onfiboatoly.

           The State may impore a highway u6e fax or pn inapeotion fee
on rehioles operating*         in inter6tate oommel'b. Aeyo-Hayflower
2!l%,Ef&   i%mpanY 911. Georgia NbliO 8WViW     &WiEEiOn,   6UpM~ MObWl
76.   Denver, 6UpL-h   If this  be true, it is also truethat the State
wy levy a.tax or an ia*utIon fee    ba66d parkly upon Inter6t6te
emmr6a   andprtlyuponlntra6tat6     eowero6.   The greater power
inolud66 the 16666r.

         It 16, therefore, our opinion that you 6hould u6Llwb a
EUD equal to ten per oeat of th6 total oon6ideratIon paId for
the lea66 of the oertifipate, or in the oa6e declorilmdin your in-
quiq,  ten per we   of #66OdXh

                                        YOl.W6lWytnily


                                     kY%RHBY   GBEBRALOF TX&S

                                     By 6/VIotor we Bouldin

                                           Piotor X Bouldin
                                                  &6i6tfllt



AFmovsD   DEC. 2,   19s9
E/m-d     C. h&n
MWRESYGBlpEBAtOFTXM